FILED

DEC 17 2019

UNITED STATES DISTRICT COURT Clerk, U.S. District & Bankruptcy

FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia
JASON WAYNE NAILLIEUX, )
)
Plaintiff, )
)

V. ) Civil Action No. 19-3606 (UNA)
)
)
UNITED STATES OF AMERICA MINT, _ )
)
Defendant. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). “A ‘confused and rambling narrative of charges and conclusions . . . does not
comply with the requirements of Rule 8.” Cheeks v. Fort Myer Constr. Corp., 71 F. Supp. 3d

163, 169 (D.D.C. 2014) (citation and internal quotation marks omitted).
The Court has reviewed the complaint and fails to discern any viable legal claim, Missing
from the complaint is a short and plain statement showing that plaintiff is entitled to relief of any
kind. As drafted, plaintiff's complaint fails to provide any notice of a claim and the basis of

jurisdiction, and it will be dismissed. A separate order accompanies this Memorandum Opinion.

DATE: December {+ _, 2019 Qull ff. Y mM

\NDOLPH D. MOSS
nited States District Judge
